      Case 5:18-cv-00073-DCB-MTP Document 10 Filed 04/16/19 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION


ROBERT L. MARTIN                                                 PLAINTIFF

VS.                              CIVIL ACTION NO. 5:18-cv-73(DCB)(MTP)

IBM CORPORATE HEADQUARTERS, ET AL.                               DEFENDANTS


                                 JUDGMENT

      THIS MATTER having come before the Court sua sponte to address

the plaintiff Robert L. Martin’s failure to prosecute this action;

      AND the Court having found that the plaintiff failed to serve

process    on   the   defendants,   despite   the   directions    given   to

plaintiff by Magistrate Judge Michael T. Parker concerning service

of process;

      AND the Court further finding that although Magistrate Judge

Parker gave the plaintiff additional time to serve process, and

warned the plaintiff of the consequences of failure to serve

process, including dismissal of this action without prejudice, the

plaintiff did not serve process on the defendants;

      NOW THEREFORE, IT IS HEREBY ORDERED AND ADJUDGED that this

action is DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 16th day of April, 2019.



                                         David Bramlette
                                         UNITED STATES DISTRICT JUDGE
